Citation Nr: 0927728	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-30 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle 
Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses (dental treatment) provided 
between January 2007 and March 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran (also referred to as "appellant") was a member 
of the National Guard from September 1951 to July 1952, and 
he thereafter served on active duty from July 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision of the 
Medical Administration Service (MAS) of the Battle Creek, 
Michigan Department of Veterans Affairs (VA) Medical Center 
(MC) which denied the appellant's dental treatment 
reimbursement claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Board finds that additional development is necessary in 
the current appeal.  Accordingly, further appellate 
consideration will be deferred and this case is REMANDED to 
the MAS/VAMC for action as described below.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants of the information and 
evidence necessary to substantiate their claim as well as 
assist claimants in making reasonable efforts to identify and 
obtain relevant records.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  After 
careful review of the MAS file and the regular claims file, 
the Board is of the opinion that further development of the 
record is required to comply with VA's duty to notify the 
appellant of the information necessary to substantiate his 
claim as well as the applicable laws.

The appellant asserts that he is entitled to reimbursement or 
payment by VA for the cost of unauthorized private dental 
treatment at the office of Martin Family Dentistry between 
January 4, 2007 and March 5, 2007.  38 C.F.R. § 17.130 
provides that "no reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities."  The appellant argues that the 
private dental services for which he seeks reimbursement were 
emergent in nature and that no VA facility was reasonably 
available.

Under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, 
reimbursement for unauthorized medical (dental) expenses is 
available only where: (1) such care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; (2) such care or services 
were rendered to a veteran in need thereof (A) for an 
adjudicated service-connected disability, (B) for a non-
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program (as defined in section 3101(9) of this title), and 
(ii) is medically determined to have been in need of care or 
treatment . . . ; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  

The United States Court of Appeals for Veterans Claims 
(Court) has observed that, given the use by Congress of the 
conjunctive "and" emphasized in the above paragraph, "all 
three statutory requirements would have to be met before 
reimbursement could be authorized."  Malone v. Gober, 10 
Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); 
H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.")

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility those veterans who are active Department 
health-care participants (enrolled in the annual patient 
enrollment system and recipients of Department hospital, 
nursing home, or domiciliary care under such system within 
the last 24-month period) and who are personally liable for 
such treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.

Review of the evidence of record reveals that the MAS never 
sent a VCAA letter to the appellant.  Thus, the appellant was 
never informed of the evidence and information necessary to 
substantiate his claim for reimbursement of unauthorized 
private dental treatment.  Moreover, neither the September 
2007 Statement of the Case (SOC), nor any other 
correspondence sent to the appellant, provided notice of all 
of the applicable laws and regulations pertinent to his 
claim.  See 38 C.F.R. §§ 19.29(b), 19.31 (the statement of 
the case is required to contain "[a] summary of the 
applicable laws and regulations . . . and a discussion of how 
such laws and regulations affect the determination").  In 
addition, 38 U.S.C.A. §§ 1725, 1728 were revised effective 
October 10, 2008, and the appellant should be supplied with 
the revised criteria.

The September 2007 SOC indicates that an attempt was made to 
procure the dental treatment records from the appellant's 
private dentist and that the provider declined to send those 
records to VA.  However, the appellant was never informed 
that he could solicit those records from the dentist and 
submit them himself.  This information should be provided to 
the appellant on remand.

In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The September 2007 SOC indicates that the denial 
of reimbursement was based, in part, on the contents of a VA 
dental progress note dated in December 2006; however, no such 
record has been associated with the evidence of record.  In 
fact, no VA dental treatment records whatsoever and no VA 
medical treatment records dated after 2004 are included in 
the evidence of record.  The MAS/VAMC should obtain all of 
the VA dental treatment records and all of the VA medical 
treatment records for the appellant since 2004 not already of 
record and associate those records with the MAS file.

Finally, the Board notes that the medical evidence of record 
is currently divided between the MAS file and the claims 
file.  In addition, it is unknown whether the MAS personnel 
reviewed the evidence in the regular claims file.  The Board 
concludes that copies all of the pertinent evidence of record 
in the regular file must be added to MAS file and reviewed in 
connection with the determination regarding expense 
reimbursement.

Under the above circumstances, the Board is of the opinion 
that to proceed with a decision at this time would be 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this regard, VA has not provided him 
with any notice, including citation to the applicable laws 
and regulations, regarding what is needed to substantiate his 
claim.  As the Board cannot rectify this procedural 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development. 

Furthermore, the Board finds that the evidence which is 
currently of record is not adequate to allow resolution of 
the appeal.  After all relevant private and VA dental and 
medical records have been obtained and associated with the 
MAS file, the MAS file should be referred to a VA dentist for 
the purpose of addressing the clinical questions arising from 
the claim.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the MAS/VAMC for the 
following:

1.  The MAS/VAMC must send the appellant a 
VCAA notice and assistance requirements 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
letter must:  
(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim under 38 U.S.C.A. § 1725 and 1728 
(to include the changes made to those 
provisions effective October 10, 2008); 
(b) inform the claimant about the 
information and evidence that VA will 
seek to provide; and
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

2.  The MAS/VAMC should add copies all of 
the pertinent evidence of record in the 
regular claims file to the MAS file.

3.  The MAS/VAMC should, after securing 
the necessary release(s), obtain the 
Martin Family Dentistry records from 
January to March of 2007 that have not 
been previously secured in the MAS file.  
All such records obtained must be 
associated with the MAS file.  

4.  The MAS/VAMC, with assistance from 
the appellant as needed, should obtain 
all VA medical and all VA dental records 
dated from 2004 to the present.  Any 
material obtained must be associated with 
the MAS file.

5.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
MAS file should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

6.  The VAMC/MAS should arrange for a 
dentist to review the entire MAS file and 
render an opinion as to:
(a) whether the private dental treatment 
provided to the appellant between January 
2007 and March 2007 (that was not 
previously authorized by VA) was rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; and

(b) whether VA or other Federal 
facilities were not feasibly available to 
provide the dental treatment that was 
obtained by the appellant from private 
providers between January 2007 and March 
2007 (that was not previously authorized 
by VA), and that an attempt to use them 
beforehand or to obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or that treatment 
had been or would have been refused.

The dentist should adequately summarize 
the relevant dental/medical history and 
clinical findings, and provide detailed 
reasons for the medical conclusions 
reached.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.

7.  If any additional development, such 
as the scheduling of any kind of dental 
or medical examination, or the obtaining 
of a medical opinion, is necessary to 
adjudicate the issue on appeal, 
especially in light of any newly received 
treatment records, that development 
should be accomplished.

8.  Thereafter, the VAMC/MAS should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim 
on appeal, with specific consideration 
given to the provisions of 38 U.S.C.A. 
§§ 1725 and 1728 and their implementing 
regulations.  In particular, the VAMC/MAS 
should determine whether the appellant 
was, during the pertinent time period, an 
active VA health care participant as 
defined by the pertinent criteria, 
whether the appellant had a health plan 
contract which covered any part of the 
dental treatment, and determine whether 
any of the claimed treatment constituted 
emergency treatment under the applicable 
statutory and regulatory provisions.  To 
the extent that any expenses are not 
reimbursed, the exact dollar amount of 
such expenses should be specified.

9.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which consist of all applicable laws and 
regulations, including 38 U.S.C.A. 
§ 1725, 1728, and fee basis laws and 
regulations.  The SSOC must also contain 
notice of all relevant actions taken and 
evidence submitted on the claim for 
benefits since the Statement of the Case 
was issued.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	A. JAEGER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


